Prospectus Supplement May 26, 2017 George Putnam Balanced Fund Putnam Global Equity Fund Prospectus dated 11/30/16 Prospectus dated 2/28/17 Putnam Absolute Return 300 Fund Putnam Global Health Care Fund Prospectus dated 2/28/17 Prospectus dated 12/30/16 Putnam Absolute Return 500 Fund Putnam Global Income Trust Prospectus dated 2/28/17 Prospectus dated 2/28/17 Putnam Absolute Return 700 Fund Putnam Global Technology Fund Prospectus dated 2/28/17 Prospectus dated 12/30/16 Putnam Capital Spectrum Fund Putnam Growth Opportunities Fund Prospectus dated 8/30/16 Prospectus dated 11/30/16 Putnam Convertible Securities Fund Putnam High Yield Fund Prospectus dated 2/28/17 (formerly known as Putnam High Yield Advantage Fund) Putnam Diversified Income Trust Prospectus dated 3/30/17 Prospectus dated 1/30/17 Putnam Income Fund Putnam Dynamic Asset Allocation Prospectus dated 2/28/17 Balanced Fund Prospectus dated 1/30/17 Putnam International Equity Fund Prospectus dated 10/30/16 Putnam Dynamic Asset Allocation Conservative Fund Putnam Investors Fund Prospectus dated 1/30/17 Prospectus dated 11/30/16 Putnam Dynamic Asset Allocation Putnam Multi-Cap Core Fund Growth Fund Prospectus dated 8/30/16 Prospectus dated 1/30/17 Putnam Multi-Cap Growth Fund Putnam Equity Income Fund Prospectus dated 10/30/16 Prospectus dated 3/30/17 Putnam Multi-Cap Value Fund Putnam Equity Spectrum Fund Prospectus dated 8/30/16 Prospectus dated 8/30/16 Putnam Small Cap Value Fund Putnam Floating Rate Income Fund Prospectus dated 6/30/16 Prospectus dated 6/30/16 Putnam U.S. Government Income Trust Prospectus dated 1/30/17 Effective June 9, 2017, Class T shares are available only through financial intermediaries that offer shares of the fund through an omnibus brokerage platform, and are not available to investors who hold accounts directly on the books of the fund. 306865 5/17
